UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1054


DANIEL JOHNSON WILLIS,

                   Plaintiff - Appellant,

             and

JONES COUNTY IMPROVEMENT ASSOCIATION, INCORPORATED,

                   Plaintiff,

             v.

DEPARTMENT OF TRANSPORTATION; LYNDO TIPPETT; CAM MCRAE, as
public official; JAY CONVERSE, as private individuals and/or
their   successors;    TANDS   INCORPORATION,   as   private
individuals and/or their successors,

                   Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (4:07-cv-00046-FL)


Submitted:    November 13, 2008              Decided:   November 18, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se. Scott A. Conklin, NORTH
CAROLINA  DEPARTMENT   OF  JUSTICE,  Raleigh,   North  Carolina;
Nicole A.   Crawford,  BROOKS,   PIERCE,  MCLENDON,   HUMPHREY    &
LEONARD, Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Daniel    Johnson    Willis    appeals    the   district          court’s

order accepting the recommendation of the magistrate judge and

dismissing his civil action.           We have reviewed the record and

find that this appeal is frivolous.            Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the

reasons    stated    by   the   district    court.     Willis      v.    Dep’t    of

Transp.,   No.     4:07-cv-00046-FL    (E.D.N.C.     Dec.    12,    2007).         We

dispense    with     oral   argument      because    the    facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                       3